Exhibit 10.4

 

AMENDMENT NO. 1

TO LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of April 17, 2012, by and among BRT RLOC LLC, a New York limited
liability company (“Borrower”), BRT Realty Trust, a Massachusetts business
trust, as guarantor (in such capacity, “Guarantor”) and as servicer (in such
capacity, “Servicer”), the Lenders hereto, Capital One, National Association, as
agent for the Lenders (in such capacity, Agent”) and as custodian (in such
capacity, “Custodian”).

 

BACKGROUND

 

Borrower, Guarantor and Servicer entered into that certain Loan and Security
Agreement, dated as of June 22, 2011, (as amended, restated, supplemented and/or
otherwise modified from time to time, the “Loan Agreement”) with the Lenders,
Agent and Custodian, pursuant to which, the Lenders made available to Borrower,
pursuant to the terms and conditions in the Loan Agreement, a credit facility.

 

In connection with the Loan Agreement, Borrower, Guarantor and Servicer entered
into and delivered the other Transaction Documents.

 

Borrower has requested that Agent and Lenders amend the Loan Agreement to
incorporate a sublimit pursuant to which Borrower can request Loans up to
$10,000,000 in the aggregate without first pledging Eligible Receivables and
either (a) repay such Loans no later than ninety (90) days from the date such
Loan is made or (ii) pledge to Agent therefor, for the benefit of itself and
Lenders, Eligible Receivables no later than ninety (90) days from the date such
Loan is made so that the aggregate Facility Amount outstanding at such time
(including such Loan) does not exceed the lesser of the Borrowing Limit and the
Borrowing Base, and Agent and Lenders are willing to do so on the terms and
conditions hereafter set forth.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.             Definitions. All capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Loan Agreement.

 

2.             Amendments to the Loan Agreement. Subject to satisfaction of the
conditions precedent set forth in Section 3 below, the Loan Agreement is hereby
amended as follows:

 

(a)           Section 1.01 is amended by adding the following defined terms in
their appropriate alphabetical order:

 

““Bridge Loan” has the meaning assigned to that term in Section 2.02(b)(ii).”

 

““Bridge Loan Sublimit” means $10,000,000.”

 

(b)           Section 2.01 is amended in its entirety to provide as follows:

 

--------------------------------------------------------------------------------


 

“SECTION 2.01 Borrowings. On the terms and conditions hereinafter set forth and
set forth in the Notes, if any, each Lender shall make loans (“Loans”) to
Borrower in an amount equal to such Lender’s Commitment Percentage of the Loans
from time to time during the period from the date of this Agreement until the
earlier of the Early Amortization Commencement Date or the Commitment End Date.
The obligations of each Lender hereunder shall be several and not joint. Under
no circumstances shall Lenders make any Loan if (a) the principal amount of such
Loan is less than $1,000,000 or (b) after giving effect to the Borrowing of such
Loan, any of the following is true: (i) an Early Amortization Event has occurred
and is continuing, (ii) the aggregate Facility Amount would exceed the Borrowing
Limit, (iii) except as respects the Bridge Loans, the aggregate Facility Amount
would exceed the Borrowing Base at such time; or (iv) the aggregate Facility
Amount of the Bridge Loans would exceed the Bridge Loan Sublimit.”

 

(c)           Sections 2.02(a), (b) and (c) are amended in their entirety to
provide as follows:

 

“SECTION 2.02 The Initial Borrowing and Subsequent Borrowings.

 

(a)           Until the occurrence of the earlier of the Early Amortization
Commencement Date and the Commitment End Date, each Lender will make Loans at
the request of Borrower, subject to and in accordance with the terms and
conditions of Section 2.01 and this Section 2.02 and subject to the provisions
of Article III hereof.

 

(b)           (i)            No later than fifteen (15) Business Days before the
related Borrowing Date for a Loan other than a Bridge Loan or the date on which
Borrower would like to Pledge such Receivable hereunder, Borrower shall deliver
to Agent copies of the documents in the Receivables File related to a Receivable
which Borrower would like to Pledge to Agent hereunder. No later than three
(3) Business Days before the related Borrowing Date, Agent shall indicate
whether such Receivable would constitute an Eligible Receivable as of such date;
provided that Agent’s failure to deliver an indication by such date shall be
deemed an indication that such Receivable is not an Eligible Receivable. It is
expressly agreed and acknowledged that Agent and Lenders are providing the Loans
on the basis of all representations and warranties made by Borrower and Servicer
hereunder and under the other Transaction Documents and on the completeness and
accuracy of the information contained in the applicable Receivables File, and
any incompleteness or inaccuracies in the related Receivables File will only be
acceptable to Agent and Lenders if disclosed in writing to Agent by Borrower in
advance of the related date on which the Notice of Borrowing is due, and then
only if Agent opts to accept such Receivable as part of the Borrowing Base
notwithstanding such incompleteness and inaccuracies.

 

(ii)           Notwithstanding the foregoing clause (i), the Borrower shall be
permitted, subject to and in accordance with the terms and conditions of
Section 2.01 and this Section 2.02 and subject to the provisions of Article III
hereof, request a Borrowing pursuant to a Notice of Borrowing without a
corresponding Pledge of Eligible Receivables (such a Loan, a “Bridge Loan”).
Borrower shall not permit, at any time, the aggregate unpaid principal balance
of the Bridge Loans to exceed the Bridge Loan Sublimit. Notwithstanding anything
to the

 

2

--------------------------------------------------------------------------------


 

contrary in this Agreement, Borrower shall, no later than ninety (90) days after
a Bridge Loan is made under this Agreement, either (A) repay such Bridge Loan in
full (including, without limitation, any accrued and unpaid interest
attributable to such Bridge Loan) or (B) Pledge additional Eligible Receivables
under this Agreement in such amount as may be necessary so that the Borrowing
Base is at least equal to or greater than the Facility Amount (in which case,
such Bridge Loan shall no longer be deemed a Bridge Loan hereunder).

 

(c)           (i)            Each Borrowing shall be made upon irrevocable
written notice from Borrower to Agent (any such written notice, a “Notice of
Borrowing”), provided that, unless otherwise agreed by Agent and Lenders, such
Notice of Borrowing is received by Agent no later than 3:00 P.M. (New York City
time) on the date that is two (2) Business Days prior to the related Borrowing
Date and, except in the case of a Bridge Loan, Agent has previously indicated
that the related Receivable, if any, would constitute an Eligible Receivable as
provided in clause (b)(i) above. Each such Notice of Borrowing shall be
accompanied by a Borrowing Base Certificate, other than in the case of a Bridge
Loan, as of the Business Day immediately preceding the date of such Notice of
Borrowing and such Notice of Borrowing shall specify in detail (A) the aggregate
amount of such Borrowing and the calculations supporting such Borrowing,
(B) whether such Borrowing is a Bridge Loan, (C) the date of such Borrowing and
the Fixed Period requested with respect to such Borrowing and (D) other than in
the case of a Bridge Loan, the Eligible Receivables to be Pledged in connection
with such Borrowing, if any (and upon such Borrowing other than in the case of a
Bridge Loan, such Mortgage Loan Receivables shall be Pledged Receivables
hereunder). On the date of each such Borrowing, each Lender shall, upon
satisfaction of the applicable conditions set forth in this Article II and
Article III, make available to Borrower on the applicable Borrowing Date, no
later than 3:00 P.M. (New York City time) on such Borrowing Date, in same day
funds, such Lender’s Commitment Percentage of the amount of such Borrowing (net
of amounts payable to or for the benefit of such Lender), by payment into the
Operating Account. For the avoidance of doubt, Lenders, unless consented to in
writing by Agent in its sole discretion and pursuant to terms and advance rates
as agreed between Borrower and Agent, shall not make any Loans under this
Agreement with respect to Pledged Receivables that are not Eligible Receivables.

 

(ii)           Each Notice of Borrowing other than as respects a Bridge Loan
delivered to Agent pursuant to this Section 2.02(c) shall be accompanied by a
copy of the Notice of Pledge (and the Receivables Schedule attached thereto), if
any, which was sent to Custodian pursuant to the terms of the Custodial
Agreement in connection with the pledge, if any, of Eligible Receivables to be
made in connection therewith.

 

(iii)          Agent shall be entitled to rely upon, and shall be fully
protected in relying upon, any Notice of Borrowing or similar notice purporting
to have been sent to Agent by the proper party or parties. Agent may assume that
each Person executing and delivering any notice in accordance herewith was duly
authorized, unless the responsible individual acting thereon for Agent has
actual knowledge to the contrary.”

 

(d)           Section 2.05(b) is amended in its entirety to provide as follows:

 

“(b)         Borrower Deficiency Payments. Notwithstanding anything to the
contrary contained in this Section 2.05 or in any other provision in this
Agreement, if, on any day prior to

 

3

--------------------------------------------------------------------------------


 

the Collection Date, the Facility Amount shall exceed the Borrowing Limit, then
Borrower shall either (i) remit to Agent a payment (to be applied by Agent to
repay Loans selected by Agent, in its sole discretion), in such amount as may be
necessary to reduce the Facility Amount to an amount less than or equal to the
Borrowing Limit or (ii) pledge and grant a security interest to Agent for the
benefit of Lenders in additional Pledged Receivables which would constitute
Eligible Receivables sufficient to eliminate such excess, in each case, no later
than two Business Days after Borrower first has Actual Knowledge of such excess
or is notified by any Lender, Agent, Custodian or any other Person of such
excess. Notwithstanding anything to the contrary contained in this Section 2.05
or in any other provision in this Agreement, if, on any day prior to the
Collection Date, the Facility Amount (not including the aggregate unpaid
principal amount of the Bridge Loans that have been outstanding under this
Agreement for less than ninety (90) days) shall exceed the Borrowing Base, then
Borrower shall either (i) remit to Agent a payment (to be applied by Agent to
repay Loans selected by Agent, in its sole discretion), in such amount as may be
necessary to reduce the Facility Amount to an amount less than or equal to the
Borrowing Base or (ii) Pledge additional Eligible Receivables hereunder in such
amount as may be necessary to increase the Borrowing Base to an amount equal to
or greater than the Facility Amount, in each case, no later than two Business
Days after Borrower first has Actual Knowledge of such excess or is notified by
any Lender, Agent, Custodian or any other Person of such excess.”

 

3.             Conditions of Effectiveness. This Amendment shall become
effective upon receipt by the Agent of the following, each of which shall be in
form and substance satisfactory to the Agent and its counsel:

 

(a)           a copy of this Amendment duly executed by Borrower, Guarantor,
Servicer, Agent, Lenders and Custodian; and

 

(b)           such other documents, instruments or agreements as Agent may
reasonably require.

 

4.             Representations and Warranties. Each of Borrower, Guarantor and
Servicer hereby represents and warrants as follows:

 

(a)           This Amendment, the Loan Agreement and the other Transaction
Documents, as amended hereby, constitute legal, valid and binding obligations of
Borrower, Servicer and Guarantor and are enforceable against them in accordance
with their respective terms.

 

(b)           No Event of Default or Early Amortization Event has occurred and
is continuing or would exist after giving effect to this Amendment.

 

(c)           Neither Borrower, Servicer nor Guarantor has any defense,
counterclaim or offset with respect to this Amendment, the Loan Agreement or any
other Transaction Document.

 

4

--------------------------------------------------------------------------------


 

5.             Effect on the Loan Agreement and Other Transaction Documents.

 

(a)           Upon the effectiveness of this Amendment, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of
like import shall mean and be a reference to the Loan Agreement as amended
hereby. Upon the effectiveness of this Amendment, Borrower, Guarantor and
Servicer hereby reaffirms all covenants, representations and warranties made in
the Loan Agreement and the other Transaction Documents to the extent the same
are not amended hereby and agree that all such covenants, representations and
warranties shall be deemed to have been remade as of the effective date of this
Amendment (except to the extent any such representation and warranty is
expressly stated to have been made as of a specific date, in which case it shall
be true and correct as of such specific date).

 

(b)           Except as specifically amended herein, the Loan Agreement and all
other Transaction Documents shall remain in full force and effect and are hereby
ratified and confirmed.

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Agent or Lenders.

 

6.             Governing Law. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and shall be governed by and construed in accordance with the laws of the State
of New York.

 

7.             Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

8.             Counterparts; Signatures. This Amendment may be executed by the
parties hereto in one or more counterparts, each of which shall be deemed an
original and all of which taken together shall constitute one and the same
agreement. Any signature delivered by a party by facsimile or other electronic
transmission shall be deemed to be an original signature hereto.

 

[Signature Pages to Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

 

BORROWER:

BRT RLOC LLC

 

 

 

 

 

By:

/s/ Mark H. Lundy

 

 

Name:

Mark H. Lundy

 

 

Title:

Senior Vice President

 

 

 

 

SERVICER:

BRT REALTY TRUST

 

 

 

 

 

By:

/s/ Mark H. Lundy

 

 

Name:

Mark H. Lundy

 

 

Title:

Senior Vice President

 

 

 

 

GUARANTOR:

BRT REALTY TRUST

 

 

 

 

 

By:

/s/ Mark H. Lundy

 

 

Name:

Mark H. Lundy

 

 

Title:

Senior Vice President

 

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------


 

AGENT:

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Kenneth Hund

 

 

Name:

KENNETH HUND

 

 

Title:

VICE PRESIDENT

 

 

 

 

LENDER:

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Kenneth Hund

 

 

Name:

KENNETH HUND

 

 

Title:

VICE PRESIDENT

 

 

 

 

CUSTODIAN

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Kenneth Hund

 

 

Name:

KENNETH HUND

 

 

Title:

VICE PRESIDENT

 

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

LOAN AND SECURITY AGREEMENT

 

--------------------------------------------------------------------------------